DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 3, 2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4, 5, 8, 9, 12-17, 19-21 and 24-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2010/0081880 (Widenhouse) in view of U.S. Patent Application Publication No. 2010/0036197 (Mesallum), U.S. Patent No. 6,893,394 (Douglas), and U.S. Patent Application Publication No. 2012/0289785 (Albrecht).
Regarding claim 1, Widenhouse discloses a medical device (50) adapted to be positioned in relation to an incision made in the skin of the patient, the medical device comprising; an external portion (78/56/54) adapted to be positioned outside the patient’s body; a sealing device (80), comprising a loop shaped internal sealing member adapted 
Widenhouse fails to disclose the internal sealing member of the internal sealing device being an internal vacuum sealing member.  However, Mesallum discloses a medical device adapted to be inside a patient, the medical device comprising an internal sealing device (110), wherein the internal sealing device comprises an internal vacuum sealing member (116) adapted to be positioned inside the body of the patient, the internal vacuum sealing member being adapted to apply a pressure below atmospheric pressure between a portion of the inside of the body of the patient (105, e.g.) and the medical device, such that a suction is created which presses the portion of the inside of the patient’s body against the internal vacuum sealing member, thereby creating a vacuum seal between the medical device and human tissue inside of the body of the patient (see paragraph [0060]).  It would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to modify the medical device (50) of Widenhouse such that the sealing device includes an internal vacuum sealing member as suggested by Mesallum in order to facilitate secure attachment of the medical device inside the incision of the patient.  

Widenhouse appears to disclose the loop shaped sealing member (80) having an adjustable circumference (member 80 is described as flexible, paragraph [0118], thus, the circumferential shape of the sealing member can be adjusted for aiding in insertion of the member inside an incision, e.g.).  Alternatively, Albrecht discloses a wound retractor (250, 300, 320, see Figs. 30-36) wherein a loop shaped sealing member (288, 304, and 326) has an adjustable circumference (see paragraphs [0086]-[0098] and Figs. 30-38).  It would have been prima facie obvious to a person of ordinary skill in the art 
Regarding claim 2, Widenhouse discloses wherein the sealing device (80) is adapted to be positioned in at least one of:  the incision made in the skin of the patient and on the inside of the incision (see paragraph [0118]; within a patient’s body on the inside of an incision).
Regarding claim 4, Widenhouse discloses wherein the medical device has a device chamber (56) adapted to communicate with a cavity in the patient’s body (fluid may flow between interior of housing 56 and the opening in the body of the patient, similar to how instrument 116 shown in Fig. 1D passes within the open space formed by the interior of housing 56, the interior of connecting member 82, and into the interior of the body of the patient), and wherein the sealing device (80) is adapted to be positioned inside the body to seal the total chamber formed by the cavity and the medical device towards the outside thereof (see Abstract and paragraph [0109]).
Regarding claim 5, Mesallum suggests wherein the internal vacuum sealing member comprises a vacuum groove (vacuum holes, see Fig. 10C and paragraph [0060]) creating a vacuum chamber together with the human tissue inside of the skin of the patient.
Regarding claim 8, Widenhouse discloses the medical device comprising a holding device (58) that can be adapted to hold the medical device positioned in relation 
Regarding claim 9, Mesallum suggests wherein the internal vacuum sealing members is circular (see paragraph [0049], e.g.).
Regarding claims 12 and 13, Widenhouse discloses wherein the medical device comprises a closable body port (12) adapted to enable transfer from the outside of the patient’s body to the inside of the patient’s body, through the incision made in the skin of the patient (see Fig. 1D), wherein the medical device comprise at least two closable body ports (12) adapted to enable transfer from the outside of the patient’s body to the inside of the patient’s body, through the incision made in the skin of the patient (see Fig. 1D).
Regarding claim 14, Widenhouse discloses wherein the medical device comprises a wall (54 or 82) adapted to enclose a chamber (inside device 50) in which a portion of the surgical procedure can be performed (see Fig. 1D, e.g.), and wherein the chamber can be adapted to be in fluid connection with a cavity in the body of the patient (fluid may flow between interior of housing 56 and the opening in the body of the patient, similar to how instrument 116 shown in Fig. 1D passes within the open space formed by the interior of housing 56, the interior of connecting member 82, and into the interior of the body of the patient).
claim 15, it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the chamber to have volume within the recited range since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 16, Widenhouse discloses wherein the wall (54) comprises a closable wall port (12) adapted to enable transfer from the ambient environment to the inside of the chamber.
Regarding claim 17, Mesallum (see paragraph [0010]) and Widenhouse (see paragraph [0118]) discloses wherein the wall is flexible and/or elastic.
Regarding claims 19-21, Widenhouse discloses further comprising a coupling (54) adapted to connect an inset to the medical device, wherein the coupling is placed in at least one of: the wall of the medical device (see Figs. 1A-1D), and the incision made in the patient's skin and further comprising an inset (multiport inset 12) selected from:  a.    a glove inset, b.    a hand access inset, c.    a port inset, d.    a multiport inset, and e.    a gel port inset.
Regarding claim 24, Widenhouse in view of Mesallum and Douglas fails to explicitly suggest wherein the wall forming the chamber is adapted to hold a pressure within the chamber exceeding atmospheric pressure.  However, another embodiment of Mesallum discloses an access medical device (90) wherein at least part of a wall forming a chamber inside the device is adapted to hold a pressure within the chamber exceeding atmospheric pressure (see paragraph [0058]).  It would have been prima 
Regarding claim 25, Widenhouse in view of Mesallum and Douglas suggests a medical device system comprising the medical device according to claim 1 (see claim 1 above).
Regarding claim 26, Mesallum suggests further comprising a pressure adjustment device (vacuum and hose 112, see paragraph [0060]) connected to the sealing device, for creating a pressure below atmospheric pressure in at least one internal vacuum sealing member.
Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Widenhouse in view of Mesallum, Douglas, and Albrecht, and further in view of U.S. Patent No. 6,641,604 (Adelman).
Regarding claim 6, Widenhouse in view of Mesallum, Douglas, and Albrecht fails to suggest wherein the internal vacuum sealing device comprises a second internal vacuum sealing member comprising a second vacuum groove creating a second vacuum chamber together with another part of the human tissue inside of the skin of the patient.  However, Adelman discloses that a medical device (176) that includes multiple vacuum sealing members creating multiple vacuum chambers for contacting human tissue (see col. 12, lines 38-57).  It would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to make the device of Widenhouse in view of Mesallum, Douglas, and Albrecht comprise multiple vacuum sealing members, .   
Claims 10 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Widenhouse in view of Mesallum, Douglas, and Albrecht, and further in view of U.S. Patent Application Publication No. 2002/0042595  (Palmer).
Regarding claims 10 and 11.  
Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Widenhouse in view of Mesallum, Douglas, and Albrecht, and further in view of U.S. Patent Application Publication No. 2004/0267096 (Caldwell).
Regarding claim 18, Widenhouse in view of Mesallum, Douglas, and Albrecht fails to suggest wherein the wall comprises at least one integrated glove enabling manual manipulation within the chamber of the medical device and/or inside of the cavity in the body of the patient.  However, Caldwell discloses an access port device (100) wherein a wall (124) of the device comprises at least one integrated glove (126) enabling manual manipulation within a chamber of the medical device and/or inside of the cavity in the body of the patient.  It would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to modify the wall of the device of Widenhouse in view of Mesallum, Douglas, and Albrecht to include an integrated glove as suggested by Caldwell in order to facilitate a protected manual surgical manipulation inside the device and/or patient body.  
Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Widenhouse in view of Mesallum, Douglas, and Albrecht, and further in view of U.S. Patent Application Publication No. 2006/0161050 (Butler).
Regarding claim 22, Richard in view of Mesallum, Douglas, and Albrecht fails to suggest wherein connections for connecting a closable wall port with a closable body port. However, Butler discloses a medical port device (retractor, see Figs. 38-40), wherein the device comprises a closable body port (lower opening closable via seal 1100, e.g.), and wherein a closable wall port (upper opening closable via seal 1000, e.g.) and a closable body port comprises connections for connecting the closable wall .
Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Widenhouse in view of Mesallum, Douglas, Albrecht, and Butler, and further in view of U.S. Patent Application Publication No. 2010/0312061 (Hess).
Regarding claim 23, Widenhouse in view of Mesallum, Douglas, Albrecht, and Butler fails to suggest wherein the closable body port comprises a first penetrable self sealing gel and the closable wall port comprises a second penetrable self sealing gel, and wherein the first and second penetrable self sealing gels are adapted to be placed tightly together by the wall and body ports being connected, such that they act as a single penetrable self sealing gel adapted to, in a non-compressed state, provide sealing, and in a compressed state enable a hand or an object to be inserted through the self sealing gel while maintaining the seal.  However, Hess discloses an access medical device wherein closable body ports are in the form of self-sealing gels (414/314, e.g.) that are penetrable and adapted to be placed tightly together by wall and body ports being connected such that they can act as a single penetrable self-sealing gel adapted to, in a non-compressed state, provide sealing, and in a compressed state enable a hand or an object to be inserted through the self-sealing gel while maintaining the seal (see paragraph [0008], e.g.).  It would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to provide closable ports in .  
Claims 27-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Widenhouse in view of Mesallum, Douglas, and Albrecht, and further in view of U.S. Patent Application Publication No. 2002/0022770 (Borsody).
Regarding claims 27-33, Widenhouse in view of Mesallum, Douglas, and Albrecht fails to suggest further comprising a control unit for controlling the pressure adjustment device, and further comprising at least one sensor, and wherein the control unit is adapted to control the pump on the basis of input from the at least one sensor, wherein the at least one sensor is adapted to sense a physiological parameter of the body of the patient, wherein the physiological parameter is a parameter selected from: a.    the blood flow of the patient, b.    the saturation of the blood of the patient, c.    an ischemia marker of the patient, d.    the temperature at the skin of the patient, and e.    the skin tone of the patient, and wherein the control unit is adapted to control the pressure of the vacuum sealing device, such that the pressure of the vacuum sealing device does not substantially affect the blood flow of the patient.  However, Borsody discloses an access medical device (2) wherein the device comprises a control unit for controlling a pressure adjustment device (see paragraph [0028]), and further comprising at least one sensor (see paragraph [0028]), and wherein the control unit can be adapted to control the pump on the basis of input from the at least one sensor (see paragraph [0028]), wherein the at least one sensor can be adapted to sense a physiological .
Claims 27, 28, 31, and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Widenhouse in view of Mesallum, Douglas, and Albrecht, and further in view of U.S. Patent Application Publication No. 2010/0286479 (Ashida).
Regarding claims 27, 28, 31, and 32, Widenhouse in view of Mesallum, Douglas, and Albrecht fails to suggest further comprising a control unit for controlling the pressure adjustment device, and further comprising at least one sensor, and wherein the control unit is adapted to control the pump on the basis of input from the at least one sensor, wherein the at least one sensor is adapted to sense a physical parameter of the medical device, and wherein the physical parameter is a parameter selected from:  a.    the pressure in the sealing device, b.    the pressure in the chamber, and c.    the direct or indirect leakage of fluid from the chamber.  However, Ashida discloses an access medical device (10) wherein the device comprises a control unit (70) for controlling a pressure adjustment device (72), and further comprising at least one sensor (74), and wherein the control unit can be adapted to control the pump on the basis of input from the at least one sensor (see paragraph [0054]), and wherein the at least one sensor is adapted to sense a physical parameter of the medical device (see paragraph [0054]), and wherein the physical parameter is a parameter selected from:  a.    the pressure in the sealing device, b.    the pressure in the chamber, and c.    the direct or indirect leakage of fluid from the chamber (see paragraph [0054]).  It would have been prima facie obvious to modify the pressure adjustment device/vacuum sealing device of Widenhouse in view of Mesallum, Douglas, and Albrecht to include a control unit for controlling the pressure adjustment device/vacuum sealing device based .
Claim 34 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Widenhouse in view of Mesallum, Douglas, and Albrecht, further in view of U.S. Patent Application Publication No. 2010/0261974 (Shelton). 
Regarding claim 34, Widenhouse in view of Mesallum, Douglas, and Albrecht fails to suggest wherein the internal vacuum sealing member has an adjustable circumference, such that the size of the area enclosed or encircled can be adjusted.  However, Shelton discloses an access medical device (218) that has an adjustable circumference (see Fig. 12, e.g.), such that the side of an area enclosed or encircled by the device can be adjusted (see paragraph [0030], e.g.).  It would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to modify the device of Widenhouse in view of Mesallum, Douglas, and Albrecht to have an adjustable circumference as suggested by Shelton in order to allow a user to adjust the size of working surgical channel created by the device as desired by the user.
Response to Arguments
Applicant's arguments filed November 23, 2021 have been fully considered but they are not persuasive. 
On pages 2-3 of the Remarks, Applicant argues that it would not have been obvious modify the medical device of Widenhouse such that the sealing device includes an internal vacuum sealing member as suggested by Mesallum.  Applicant argues that Messalum relates to a device that uses vacuum pressure to secure a firm affixation to 
Applicant argues on pages 3-4 of the Remarks that the examiner's conclusion of obviousness is based upon improper hindsight reasoning.  It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  As explained above, Widenhouse discloses a surgical access device (50) wherein the flange (80) of the device is intended to be secured inside a patient (see paragraph [0108] and [0118]).  Mesallum suggests using vacuum pressure to facilitate .     
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert, can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773